NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted May 14, 2008*
                                   Decided May 15, 2008

                                            Before

                                   FRANK H. EASTERBROOK, Chief Judge

                               JOHN L. COFFEY, Circuit Judge

                                   DIANE P. WOOD, Circuit Judge

No. 07‐3670

TAYR KILAAB AL GHASHIYAH,                            Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Eastern District of
                                                     Wisconsin.
       v.
                                                     No. 01‐C‐010
JON E. LITSCHER, et al.,
      Defendants‐Appellees.                          Lynn Adelman,
                                                     Judge. 

                                          O R D E R

       In 2001 Wisconsin prisoner Tayr Kilaab al Ghashiyah, a Muslim who legally changed
his name from John Casteel twenty years ago, sued the Wisconsin Department of
Corrections (DOC) and several of its officials under 42 U.S.C. § 1983, alleging that they
violated his rights by denying him religious property, refusing to accommodate his
religious dietary restrictions, and refusing to allow him to use his legal name, all at several



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 07‐3670                                                                             Page 2

different prisons over a span of 11 years.  Ghashiyah appeals from the district court’s award
of summary judgment to the defendants.   For the following reasons, we affirm.  

        John Casteel identified his religion as “Mormon” when he entered the Wisconsin
prison system.  In 1988 Casteel legally changed his name to “Tayr Kilaab al Ghashiyah,”
and it appears that since at least that time he has maintained that he is a Muslim.  “Tayr
Kilaab al Ghashiyah” translates roughly to “Bird Dog the Overwhelming.” 

        Initially, the DOC prohibited Ghashiyah from using his new name because, under its
policy, he could use only the name that appeared on his judgment of conviction.  To use his
new legal name, the defendants maintained, the judgment of conviction would have to be
amended, but it does not appear that it ever was.  In March 2000 the DOC reversed course
and began allowing Ghashiyah to use his new name so long as there was also a reference to
“Casteel” and his DOC number.  And beginning in April 2005, the DOC permitted him to
use his full legal name without reference to “Casteel” for mail, visits, and business.

       Ghashiyah exhausted three grievances about the use of his legal name.  Two
implicate Gary McCaughtry, warden of the Waupun Correctional Institution.  McCaughtry
dismissed Ghashiyah’s grievances that the prison had crossed off his legal name on an
envelope addressed to “Mr. Tayr Kilaab al Ghashiyah f/n/a John Casteel” and that legal
documents addressed to “Tayr Kilaab al Ghashiyah” had been returned to their sender.  The
grievances were dismissed because Ghashiyah failed to provide documentation of his name
change.  The third exhausted grievance involved Daniel Bertrand, warden of the Green Bay
Correctional Institution.  Bertrand affirmed the dismissal of an inmate complaint that
Ghashiyah was not permitted to send letters from “Tayr Kilaab/Casteel” (Ghashiyah’s “dual
name”).

       Ghashiyah also exhausted two claims regarding problems that he had obtaining food
that would not conflict with his religious beliefs.  Judy Smith, warden of the Oshkosh
Correctional Institution, dismissed Ghashiyah’s complaint that “kosher” meat was not
available there and that pots and utensils that had been used to cook pork were used in the
kitchen.  Kenneth Morgan, warden of the Racine Correctional Institution, similarly
dismissed Ghashiyah’s grievance that the kitchen there served pork and that other foods
were exposed to pork or to kitchenware that had come in contact with pork.

       The defendants presented evidence from Ronald Beyah, a scholar of Islam, that
although the Qu’ran prohibits consumption of pork and pork by‐products, Muslims
confined in prison are not forbidden from eating meat that is not halal, so long as it is not
pork.  And because Muslims are not required to eat meat at all, a vegetarian diet would be
consistent with the tenets of Islam.  According to the defendants, prisoners who have gone
No. 07‐3670                                                                              Page 3

through the appropriate channels (which Ghashiyah did not do) may “self‐select” among
the food provided on the general menu or choose a vegan diet.  The defendants contend
that it would be expensive to maintain separate kitchenware for pork and non‐pork items
and that such an accommodation may pose a security risk by allowing prisoners to
congregate by dietary preference.  Ghashiyah nevertheless maintains that Jewish prisoners
were provided with kosher meals and that he was not provided with halal meat.  The
defendants, however, presented evidence that kosher meals were not provided at the
Oshkosh or Racine correctional institutions while Ghashiyah was housed there.

        Ghashiyah also contends that use of oil, incense, and candles are an important part
of his religious observance.  But the defendants’ expert stated in an affidavit that these items
are not required for Islamic worship.  They are generally prohibited to prisoners, although
Native American prisoners are permitted to burn sage and smoke sacrament in their cells. 
Between 1990 and 2001 Ghashiyah made several complaints regarding religious property. 
In particular, Ghashiyah complained that a prayer rug (for which he was reimbursed) was
confiscated, that he was denied the use of prayer oil, and that he was denied access to
religious property while in segregation.  The defendants stated that the prisons limit the
amount of personal property of prisoners because it allows for quicker searches, prevents
fires, and reduces the prisoners’ opportunities to make weapons, barter, hide contraband,
and display gang affiliations.  Muslims in segregation are allowed a prayer rug, texts, and a
kufi cap.  According to the defendants, smoking and burning are fire hazards, and
permitting prisoners to possess oil could make physically restraining or moving them
against their will dangerous for the staff.

         Ghashiyah filed suit in federal court raising three categories of claims—those
regarding his religious property, his name change, and his religious diet—under a variety of
legal theories, including the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. §§ 2000cc to 2000cc‐5.  The district court disposed of those claims in
several stages, each time writing a comprehensive order discussing each claim.  The district
court held that the religious‐property claims failed because the requirement that Ghashiyah
file a religious‐preference form—which he failed to do—did not substantially burden the
free exercise of his religion.  The court also dismissed some of the religious‐diet claims on
grounds of qualified immunity and denied relief on the rest because Ghashiyah failed to
show that Muslims were treated differently than adherents of other religions, and, at any
rate, the defendants’ actions were based on legitimate penological interests.  The court
denied Ghashiyah’s religious‐name claims because there was no substantial burden on
Ghashiyah’s free exercise of his religion and no knowing deprivation of any constitutional
right.  Finally, the district court denied Ghashiyah’s motion for costs.
No. 07‐3670                                                                                 Page 4

        Ghashiyah raises a host of issues on appeal, but they can be grouped into just a few
specific arguments.  He first contends that the district court applied its local rules
selectively, disregarding the defendants’ failure to respond to one set of his proposed
findings of fact while treating another set of the defendant’s proposed facts as admitted,
despite his response.  But the district court could not have accepted Ghashiyah’s
propositions as undisputed facts because they contained no facts—only arguments,
conclusions, and assertions lacking personal knowledge.  As such, they could not have
formed a basis for summary judgment.  See FED. R. CIV. P. 56(e)(2); Vanasco v. Nat’l‐Louis
Univ., 137 F.3d 962, 965 (7th Cir. 1998).  And the district court was entitled to treat the
defendants’ proposed facts as undisputed when Ghashiyah failed to identify by paragraph
number the defendants’ proposed findings that he disputed—the manner prescribed by the
Eastern District of Wisconsin Civil Local Rule 56.2(b)(1).  See FTC v. Bay Area Bus. Council,
Inc., 423 F.3d 627, 633 (7th Cir. 2005).  Ghashiyah’s status as a pro se litigant is of no help to
him here—the district court ensured that he was made aware of how he needed to respond
and the consequences of failing to do so.  See Houston v. Sidley & Austin, 185 F.3d 837, 838
n.1 (7th Cir. 1999).

        Ghashiyah next argues that the district court incorrectly concluded that he failed to
exhaust his administrative remedies for certain claims regarding his diet and name. 
Ghashiyah does not contend that he exhausted his remedies but instead maintains that
because he “substantially complied” with prison grievance procedures prior to the
enactment of the Prison Litigation Reform Act, those claims are exempt from its
requirements.  See McCoy v. Gilbert, 270 F.3d 503, 512 (7th Cir. 2001).  But Ghashiyah has not
pointed to any evidence of substantial compliance that would have given the prison “notice
of his particular demands and reasonably triggered an attempt to resolve them,” see id., and
so he has failed to carry his burden of production, see FED. R. CIV. P. 56(e); Warren v. Solo Cup
Co., 516 F.3d 627, 629 (7th Cir. 2008).

        Ghashiyah next suggests that there are genuine issues of material fact that should
have prevented the district court from awarding summary judgment to the defendants on
his religious‐name claims.  He contends that the defendants’ failure to allow him to use his
legal name when filing grievances and using the mail system violates his First Amendment
right to free exercise of religion.  The district court correctly dismissed the two claims
against Warden McCaughtry because the undisputed facts showed that he was not aware
that Ghashiyah had changed his name, and thus McCaughtry could not have “‘knowingly,
willfully, or at least recklessly’ caused a deprivation of his First Amendment rights.”  See
Jacobsen v. Ill. Dep’t of Transp., 419 F.3d 642, 649 (7th Cir. 2005) (quoting Rascon v. Hardiman,
803 F.2d 269, 274 (7th Cir. 1986)).  The court also correctly granted summary judgment to
Warden Bertrand, who had dismissed a grievance regarding Ghashiyah’s use of his “dual
name” when sending mail, because Ghashiyah presented no evidence to dispute the
No. 07‐3670                                                                               Page 5

defendants’ contention that requiring outgoing mail to bear the sender’s name of conviction
furthered prison order.  See Procunier v. Martinez, 416 U.S. 396, 413‐14 (1974), abrogated in
part on other grounds by Thornburgh v. Abbott, 490 U.S. 401, 413‐14 (1989); see also Koutnik v.
Brown, 456 F.3d 777, 784‐86 (7th Cir. 2006).

        Ghashiyah challenges the district court’s grant of summary judgment on his
religious‐property claims as well.  Although his argument is difficult to follow, he appears
to be contesting the district court’s dismissal of those claims under the RLUIPA.  But the
RLUIPA prohibits only the imposition of a “substantial burden” on Ghashiyah’s religious
exercise, and his argument his religious practice was substantially burdened by the
requirement that he fill out a form to obtain religious property is frivolous.

        Ghashiyah next contends that summary judgment should not have been granted to
the defendants on his religious‐diet claims.  Here, though, Ghashiyah appears to contend
not that there are genuine issues of fact to be resolved but that summary judgment should
have been entered in his favor.  This argument must fail as well.  As the district court noted,
Ghashiyah failed to present any evidence that he was treated differently from other inmates
of a different religion with dietary restrictions during the relevant time frame.  See May v.
Sheahan, 226 F.3d 876, 882 (7th Cir. 2000).  But even if he had, Ghashiyah failed to adduce
any evidence rebutting the defendants’ evidence that their actions were reasonably related
to legitimate penological interests—expense and security.  See Turner v. Safley, 482 U.S. 78,
89 (1987); Hammer v. Ashcroft, 512 F.3d 961, 967‐68 (7th Cir. 2008).

        Finally, Ghashiyah believes that the district court should have awarded him costs,
but because he is not the prevailing party, the court correctly declined to do so.  See FED. R.
CIV. P. 54(d)(1).  We have reviewed the remainder of Ghashiyah’s many contentions and
conclude that they are all meritless.

                                                                                    AFFIRMED.